EXHIBIT 10.1

 

[logo.jpg] 

 

 

 

 

AMENDED AND RESTATED EXECUTIVE RETENTION AGREEMENT

 

This Amended and Restated Executive Retention Agreement (the “Agreement”) is
made and entered by and between me, Mark Tucker (for myself, my spouse, family,
beneficiaries, agents, and attorneys) (jointly, “Executive”) and Aerojet
Rocketdyne Holdings, Inc. and Aerojet Rocketdyne, Inc. (collectively, the
“Company”) as of October 31, 2019 (the “Effective Date”).

 

WHEREAS, the Company and the Executive previously entered into that certain
Executive Retention Agreement dated December 6, 2018 (the “Original Agreement”);

 

WHEREAS, the Company has employed Executive as the Chief Operating Officer, and
wishes to extend the Original Agreement and continue to employ him in that role
through at least December 31, 2020 (the “Retention Period”); and

 

WHEREAS, the Company wishes to reward Executive for remaining employed for the
Retention Period and making particular contributions toward the success of the
Company during that time; and

 

WHEREAS, both the Company and Executive desire to amend, delete, replace and
modify certain provisions of the Original Agreement, and to restate the Original
Agreement in its entirety, as hereinafter set forth.

 

NOW THEREFORE, in consideration of the covenants set forth in this Agreement,
Company and Executive, each intending to be legally bound, hereby agree as
follows:

 

1.Retention Consideration. In consideration for the Executive (A) remaining
employed with the Company throughout the Retention Period, and (B) performing
the duties described in Section 2, Executive will retain the title of Chief
Operating Officer and will receive the following:

 

a.Compensation During Retention Period.

 

(i)Base Salary. The Company shall continue to pay Executive his base salary at
the level in effect as of the Effective Date, through and including December 31
2019, less applicable withholdings and in accordance with the Company’s payroll
procedures. As of January 1, 2020, Executive’s annual base salary shall be
increased by ten percent (10%) to $540,475.00, less applicable withholdings and
in accordance with the Company’s payroll procedures. Executive shall not
otherwise be eligible for any adjustment to his base salary, including in
connection with the annual review of base salaries by the Organization and
Compensation Committee (the “Committee”) of the Board of Directors of Aerojet
Rocketdyne Holdings, Inc., at the discretion of the Committee. In the event that
the Termination Date occurs before December 31, 2020, and Executive’s
termination qualifies as an Eligible Early Termination, Executive shall be paid
a lump sum equal to the base salary he would have earned from the Termination
Date up to and including December 31, 2020.

 



 

 Page 1 of 8INITIALS Executive: MT Company: NS

 

 [logo.jpg]



 

(ii)Short-term Incentive Program. Executive shall be entitled to participate in
the Short-Term Incentive Program (“STIP”) for fiscal years 2019 (payable in
2020) and 2020 (payable in 2021). Executive shall participate in the STIP in
accordance with the performance measures established by the Committee, and will
receive payment of any STIP award based upon the Committee’s determination
regarding achievement of the STIP goals. With regard to the STIP payout for
fiscal year 2019 (payable in 2020), an individual target percentage of
seventy-five percent (75%) of Executive’s base compensation is hereby
established. Executive understands that any payout under the STIP will be
consistent with other participants in the AJRD Holdings Inc. STIP and, subject
to Section 15 below, would be made at the time the Company approves and
authorizes payments to those eligible under the STIP. Notwithstanding any
provision contained herein to the contrary, for the STIP payment for 2020
(payable in 2021), in the event that Executive shall not have been terminated
for Cause, Executive shall be guaranteed a payout computed as two hundred
percent (200%) of an individual target of seventy-five percent (75%) of his base
compensation; provided, however, that any STIP payout for 2020 will be pro-rated
based on full months of service.

 

(iii)Long-Term Incentive Program. Executive shall continue to participate in the
Long-Term Incentive Program in 2020, but at a reduced level reflecting
Executive’s planned departure prior to the end of the normal three-year
performance period.

 

(iv)Accrued Vacation. Executive shall continue to accrue vacation in accordance
with the Company’s generally applicable vacation policy, as such policy may be
amended from time to time, and be paid a lump sum equal to all accrued but
unused vacation upon his Termination Date.

 

(v)Benefits. Executive shall continue to be eligible to participate in the
Company’s medical, dental and other similar employee benefit programs, in
accordance with the provisions of any such plans, as the same may be in effect
from time to time.

 

b.Accelerated Vesting of Equity Grants at Conclusion of Retention Period.

 

(i)Subject to subparagraph (ii), if Executive (A) remains employed throughout
the Retention Period, and (B) has successfully performed the duties described in
Section 2, the Company will accelerate vesting of certain equity grants which
have been previously awarded or may in the future be awarded to Executive under
the Company’s Long Term Incentive Program, which vesting will occur on the day
after Executive’s last day to revoke the General Release. In addition, for the
purpose of determining the duration of any stock appreciation rights or stock
options included in such equity grants, Executive’s termination of employment at
the end of the Retention Period shall be considered to be retirement from the
Company. For the avoidance of doubt, Exhibit A lists all currently outstanding
and possible future equity grants and sets forth their vesting terms in
accordance with this provision.

 



 

 Page 2 of 8INITIALS Executive: MT Company: NS

 

 [logo.jpg]



 

(ii)Accelerated vesting of equity grants under any of the provisions herein,
including Sections 1(b)(i), (iv) and (v), is conditioned on Executive’s
execution and delivery of general release of the Company, its parents,
subsidiaries and affiliates and each of its officers, directors, employees,
agents, successors and assigns (the “General Release”), in the form attached
hereto as Exhibit B, on or after his Termination Date.

 

(iii)No Accelerated Vesting For Voluntary Termination or Termination for Cause.
The Company shall not accelerate the vesting of any equity grants in the event
that prior to December 31, 2020, (a) Executive resigns or otherwise voluntarily
terminates his employment with the Company, or (b) the Company terminates
Executive for Cause (as hereinafter defined).

 

(iv)Accelerated Pro Rata Vesting for Eligible Early Termination Due to Death or
Disability. The Company shall accelerate the vesting of any equity grants on a
pro rata basis in the event that prior to December 31, 2020, Executive’s
termination qualifies as an Eligible Early Termination (as hereinafter defined)
due to death or disability.

 

(v)Accelerated Vesting for Eligible Early Termination Other Than Due to Death or
Disability. The Company shall accelerate the vesting of any outstanding equity
grants in the event that prior to December 31, 2020, Executive’s termination
qualifies as an Eligible Early Termination (as hereinafter defined) for any
reason other than due to death or disability.

 

2.Duties During Retention Period. As consideration for the retention
compensation described in Section 1, during the Retention Period, Executive
shall (i) continue to perform the duties of Chief Operating Officer; (ii) lead
the effort to transition duties to a Senior Vice President of Defense; (iii)
lead the efforts to identify, hire and transition duties to a Chief Operating
Officer who will take over Executive’s role in a similar scope; (iv) lead the
efforts to identify, hire and transition duties to a Vice President of
Contracts; and (v) continue to lead enterprise-wide efficiency and ARBOS efforts
such as the streamlining of Company policies, directives and command media.

 

3.Timing of Post-Termination Payments. Upon a Termination for any reason,
Executive shall be entitled to the following amounts which shall be paid within
thirty (30) days unless otherwise required by law: (i) payment of his Base
Compensation up to and including the Termination Date; (ii) payment in lieu of
any accrued but unused vacation time, in accordance with the Company’s vacation
policy; and (iii) payment of business expenses timely submitted for
reimbursement in accordance with the Company’s reimbursement policy.

 



 

 Page 3 of 8INITIALS Executive: MT Company: NS

 

 [logo.jpg]



 

4.Effect of Any Accelerated Payments In the Event of a Change in Control:
Executive understands that any consideration that is payable or vests on an
accelerated basis under this Retention Agreement as of his Termination Date
would be considered severance benefits for purposes of Section 7(a) of the
Aerojet Rocketdyne Holdings Inc. Change in Control Policy.

 

5.Definitions.

 

a.Cause. For purposes of this Agreement, the term “Cause” shall mean that
Executive: (A) pleads “guilty” or “no contest” to or is indicted for or
convicted a felony under federal or state law or as a crime under federal or
state law which involves Executive’s fraud or dishonesty; (B) in carrying out
his duties, engages in conduct that constitutes gross negligence or willful
misconduct; (C) fails to reasonably perform the responsibilities of his position
(such reasonable performance shall be evaluated based on effort); (D) engages in
misconduct that causes material harm to the reputation of the Company; or
(E) materially breaches any term of this Agreement or written policy of the
Company, provided that if the Company provides written notice of Cause pursuant
to (C) through (E), the Executive shall be given thirty (30) days from the date
of such written notice to cure such conduct.

 

b.Disability. For purposes of this Agreement, the term “Disability” shall mean
that Executive becomes physically or mentally unable to perform his duties
hereunder and such incapacity has continued for a total of ninety
(90) consecutive days or any one hundred eighty (180) days in a period of three
hundred sixty-five (365) consecutive days.

 

c.Termination Date. For purposes of this Agreement, the term “Termination Date”
shall mean the date that Executive’s employment with the Company shall
terminate, pursuant to Section 1 or otherwise.

 

d.Eligible Early Termination. For purposes of this Agreement, the term “Eligible
Early Termination” shall mean, in the event that the Termination Date occurs
before December 31, 2020, a termination of Executive (i) at the request or upon
the initiation of the Company other than for Cause; (ii) due to the death or
Disability of Executive; or (iii) upon the resignation or voluntary termination
of Executive in the event that Executive is no longer a direct report to the
Chief Executive Officer and Executive suffers a significant change or diminution
in his duties and responsibilities.

 

e.Retention Period. For purposes of this Agreement, the term “Retention Period”
shall mean the period between the Effective Date and the close of business on
December 31, 2020.

 



 

 Page 4 of 8INITIALS Executive: MT Company: NS

 

 [logo.jpg]



 

6.Non-Solicitation Agreement. The Executive agrees that for a period of twelve
(12) months after the Termination Date regardless of the reason for the
Executive’s termination of employment with the Company, he will not directly or
indirectly hire, solicit or attempt to hire or solicit any employee of, or
consultant to the Company, or encourage such employee to terminate his or her
employment with the Company, which employee or consultant had been rendering
services to the Company at any time within the last twelve (12) month period of
Executive’s employment with the Company.

 

7.Representations and Warranty. Executive represents and warrants that
Executive’s entering into this Agreement and the performance by Executive
hereunder will not conflict with, violate or constitute a breach of, or require
any consent or approval under, any agreement, license, arrangement or
understanding, whether written or oral, or any law, judgment, decree, order,
rule or regulation to which Executive is a party or, to the best of his
knowledge, by which Executive is bound.

 

8.Confidentiality. Except as required by law, the terms and conditions of this
Agreement are and shall be deemed to be confidential, and shall not be disclosed
by Executive to any person or entity without the prior written consent of the
Company, except if required by law and to Executive’s accountants, attorneys or
spouse, provided that they agree to maintain the confidentiality of this
Agreement.

 

9.Employment-at-will. Executive understands that he remains an employee-at-will
and that this Agreement does not constitute a contract of employment and does
not imply that his employment will continue for any period of time.

 

10.Severability. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect. However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement. The parties agree that
this Agreement may not be used as evidence in a subsequent proceeding except in
a proceeding to enforce the terms of this Agreement.

 

11.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the state of California, without regard
to the conflict of laws provisions thereof. Any action, suit or other legal
proceeding that is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be submitted to the exclusive jurisdiction
of any state or federal court in Los Angeles County, in the State of California.

 

12.Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach. The
failure of a party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing.

 



 

 Page 5 of 8INITIALS Executive: MT Company: NS

 

 [logo.jpg]



 

13.Assignment. This Agreement, as it relates to Executive’s employment, is a
personal contract and Executive may not sell, transfer, assign, pledge or
hypothecate his rights, interests and obligations hereunder. Except as otherwise
herein expressly provided, this Agreement shall be binding upon and shall inure
to the benefit of Executive and his estate and shall inure to the benefit of and
be binding upon the Company and its successors and assigns, including without
limitation, any corporation or other entity into which the Company is merged or
which acquires all or substantially all of the assets of the Company.

 

14.Entire Agreement. This Agreement (including all agreements and exhibits
incorporated by reference herein) constitutes the complete understanding between
the parties with respect to Executive’s employment with the Company and
supersedes any and all prior and contemporaneous agreements, understandings,
representations, and discussions, whether written or oral, between the parties,
with respect to Executive’s employment with the Company. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by each of the parties.

 

15.Code Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.

 

a.A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Code Section 409A unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) thirty (30) days from the date of the Executive’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 19 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum with interest at the
prime rate as published in The Wall Street Journal on the first business day of
the Delay Period, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 



 

 Page 6 of 8INITIALS Executive: MT Company: NS

 

 [logo.jpg]



 

b.With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated without regard to expenses reimbursed under
any arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense occurred. 

 

c.For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g. , “within sixty (60) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company.

 

16.Arbitration of Disputes – Exclusive Remedy: The Company and Executive agree
to resolve any claims they may have with each other arising out of this
Retention Agreement (except, if either Executive or the Company so elects, any
dispute for which injunctive relief is a principal remedy) through final and
binding arbitration in accordance with the terms of the existing Arbitration
Agreement between the Company and Executive in the attached Exhibit B, which is
specifically incorporated by reference herein. Executive and the Company agree
to the Arbitration process set forth therein. This arbitration requirement
applies to, among other things, disputes about the validity, interpretation, or
effect of this Retention Agreement or alleged violations of it, claims of
discrimination under federal or state law, or other statutory violation claims.
Arbitration in this manner shall be the exclusive remedy for any claim that must
be arbitrated pursuant to this section. Should Executive or the Company attempt
to resolve such a claim by any method other than arbitration pursuant to this
section, the responding party will be entitled to recover from the initiating
party all damages, expenses, and attorneys’ fees incurred as a result of that
breach.

 



 

 Page 7 of 8INITIALS Executive: MT Company: NS

 

 [logo.jpg]



 

 



  ACCEPTED AND AGREED TO      ACCEPTED AND AGREED TO      BY EMPLOYEE:     BY
THE COMPANY:                 I have read, do understand and voluntarily agree to
the provisions of this Agreement.     I have read, do understand and voluntarily
agree to the provisions of this Agreement.  I am authorized to sign this
Agreement on behalf of the Company.                 /s/ Mark Tucker      /s/
Natalie Schilling     Signature of Employee     By: Natalie Schilling, VP and
CHRO                 Mark Tucker     10/31/2019     Print Name of Employee    
Date of Signature                 Address:____________________________          
                                    10/30/2019           Date of Employee’s
Signature                    



 

 

 

 Page 8 of 8INITIALS Executive: MT Company: NS

 



 

EXHIBIT A

 

MARK TUCKER

AMENDED AND RESTATED EXECUTIVE RETENTION AGREEMENT

 

Outstanding Equity Grants That Will Vest (or Not Vest) According to Their Terms
On OR Prior to 12-31-2020     Grant Date Type of Grant Shares Granted Specified
Vesting Date Eligible for Accelerated Vesting on Day After Executive’s Last Day
to Revoke General Release?     5-1-17 Performance Shares2   41,159 3-31-20 No  
5-1-17 SARs3 22,335 5-1-20 No   2-27-18 Time-based Restricted Shares 703 2-27-20
No   2-28-19 Time-based Restricted Shares 732 2-28-20 No  

 

Outstanding Equity Grants That Are Subject to Accelerated Vesting     Grant Date
Type of Grant Shares Granted Specified Vesting Date Eligible for Accelerated
Vesting on Day After Executive’s Last Day to Revoke General Release?     2-27-18
SARs3   20,086 2-27-21 Yes   2-27-18 Performance Shares2   39,008 2-27-21 Yes  
2-27-18 Time-based Restricted Shares 704 2-27-21 Yes   2-28-19 SARs3   6,403
2-28-22 Yes (No proration as proration was applied upon grant)   2-28-19
Performance Shares2   8,792 2-28-22 Yes (No proration as proration was applied
upon grant)   2-28-19 Time-based Restricted Shares 1,466 2-28-21 and 2-28-22 Yes
 

 

Possible Future Equity Grants1 That Are Subject to Accelerated Vesting     Grant
Date Type of Grant Shares Granted Specified Vesting Date Eligible for
Accelerated Vesting on Day After Executive’s Last Day to Revoke General Release?
    2-24-20 Performance Shares2   16,094 3-31-23 Yes (No proration as proration
was applied upon grant)   2-24-20 SARs3   12,979 2-24-23 Yes (No proration as
proration was applied upon grant)   2-24-20 Time-based Restricted Shares   4,023
2-24-21
2-24-22
2-24-23 Yes  

 

1Possible future equity grants shown here are estimates only, based on past
experience. The design and scope of the 2020-2023 Long-Term Incentive Plan, if
any, will be determined by the Organization and Compensation Committee of the
Company’s Board of Directors in its full discretion, and there is no guarantee
that grants will be made in the quantities and in the forms shown here.

 

2Performance Shares are listed at the “Maximum” levels.

 

3The terms of all SARs shown here will be 7 years from the applicable dates of
grants (assuming that the Executive executes a General Release and does not
revoke it).



 

 



 

 